RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 7/8/2021 have been received. Applicant’s IDS filed on 10/14/2021 has been received. In the response filed on 7/8/2021, claim 1 was amended.  
Claims 1, 2, 4-9, 1, 13, and 16 are pending. Claims 7-9 are withdrawn from consideration. Claims 3, 10, 11, 14, and 15 are canceled. 
Claims 1, 2, 4-6, 12, 13, and 16 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.

Withdrawn Rejections
The rejections not repeated have been withdrawn due to Applicant’s arguments and amendments filed on 7/8/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, 12, 13, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cully et al., US 2014/0234507 A1; in view of Kimura et al., US 3,822,250 A; as evidenced by Greenfell-Lee et al., US 2016/0302462 A1; as evidenced by Kumar et al., US 2015/0322173 A1; as evidenced by Takeuchi et al., US 5,387,564 A; as evidenced by Akiyama et al., US 5,189,148 A; and as evidenced by Wada et al., US 5,154,771 A. 
Regarding claim 1: Cully discloses a solid pet food (pet food product, para 0079) component (meat emulsion chunks, para 0097) which comprises a one or more low functional proteins (meat by-products, para 0079) in particulate form (emulsion, para 0078). Cully discloses the solid pet food component has a moisture content of at least 40% (about 47% to 60%, para 0097). 
Low functional protein 
Cully discloses the claimed proteins (meat by-products, para 0079) in particulate form (emulsion, para 0078). As such, one having ordinary skill in the art would expect the proteins to be within the breadth of the recited “low functional proteins”. Additionally, Cully discloses the product is heated to coagulate the protein (para 0089). A coagulated protein is within the breadth of the recited low functional protein. A coagulated protein has lost the future function/ability to coagulate. So compared to a non-coagulated protein, the coagulated protein has some lower functionality. 
Curdlan
Cully discloses the solid pet food component (meat emulsion chunks) may also include functional ingredients (para 0080), and one or more dry proteinaceous 
Cully does not disclose the solid pet food component comprises curdlan. 
Kimura is drawn to curdlan (col. 1, ln. 21). Kimura discloses curdlan is mixed with other food ingredients or materials (col. 9, ln. 19-21). Kimura discloses curdlan may replace either in part or in whole other food ingredients, which include casein and gluten (col. 10, ln. 70-71). Kimura discloses curdlan improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (col. 11, ln. 5-14). Kimura discloses the curdlan can be used in foods based on animal meat products, pasty foods based on fish flesh or animal meat, animal meat hams, fish hams, sausages, and artificial meats based on soybean or wheat protein (col. 11, ln. 31-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include functional ingredients or additives that to improve binding and impart flavor, as taught in Cully, wherein the functional ingredient or additive that to improves binding and imparts flavor is curdlan, as taught in Kimura, to obtain a food component comprising a mixture of curdlan and a protein. One of ordinary skill in the art at the time the invention was filed would have been motivated to use curdlan because it improves palatability, improves binding quality, improves water holding capacity, prevents "drip loss", and retains shape in cooking (Kimura, col. 11, ln. 5-14).
Kimura discloses the inventive PS (curdlan) is produced by Agrobacterium radiobacter strains ATCC-6466 (col. 2, ln. 22), IFO 13127 (col. 2, ln. 26), U-19 (col. 2, ln. 27), and IFO 13126 (col. 2, ln. 33-34). 
As evidenced by Kumar et al., US 2015/0322173 A1, Agrobacterium radiobacter produces curdlan (para 0003). 
As evidenced by Takeuchi et al., US 5,387,564 A, Agrobacterium radiobacter, strains IFO 13127 and IFO 1312 produce curdlan (col. 3, ln. 40 and 45-46). 
 As evidenced by Akiyama et al., US 5,189,148 A, Agrobacterium radiobacter, strains ATCC-6466 and U-19 produce curdlan (col. 7, ln. 32-36). 

a mixture of 2-4 % (on a wet weight basis) curdlan
Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
the protein consisting of one or more low functional proteins having a hardness of no more than 150±20 [(g/g of chunk)* 20% protein] when measured via a texture analyzer
Note the claims are drawn to an ingredient (protein) of the product (solid pet food) that exhibits the claimed property.
Cully and Kimura do not expressly recognize the property that of the “low functional proteins having a hardness of no more than 150±20 [(g/g of protein chunk)* 20% protein] when measured via a texture analyzer”. However, one having ordinary skill in the art at the time of invention would expect the properties to be present for the following reasons. First, Cully and Kimura suggest a solid food component comprising the claimed materials (see rejections above). The burden is upon the Applicant to demonstrate otherwise.  
Regarding claim 2: Cully discloses the protein may be by-products, which are beef (mechanically deboned beef), poultry (chicken), and pork (pork liver, para 0079). 
Regarding claim 3: Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). 
Regarding claim 4: Cully discloses the solid pet food component (meat emulsion chunks) may also include soy protein isolate (para 0081). As evidenced by Greenfell-Lee et al., US 2016/0302462 A1, soy protein isolate is a hydrocolloid (para 0034). Therefore, soy protein isolate is encompassed within the recited “any other hydrocolloid from a . . . plant . . . source”. 
Regarding claim 5: Cully discloses protein content of approximately 29 to about 31% by weight (para 0082). 

Regarding claim 12: Cully and Kimura do not expressly recognize property “wherein a chunk consisting of the low functional protein does not remain intact if heated to 120°C for at least 30 minutes”. However, one having ordinary skill in the art at the time of invention would expect the properties to be present for the following reasons. First, Cully and Kimura suggest a solid food component comprising the claimed materials (see rejections above). Note the claims are drawn to an ingredient (solid pet food component) of the product (chunk) that exhibits the claimed properties. The burden is upon the Applicant to demonstrate otherwise.  
Regarding claim 13: Cully discloses the product is heated to coagulate the protein (para 0089). A coagulated protein is denatured protein.
Regarding claim 14: Kimura discloses the amount of curdlan varies according to the particular intended effect or purpose (col. 11, ln. 19-20). Kimura suggests curdlan in ranges of about 1% to 13% (col. 9, ln. 39-40), about 0.05 to 3% (col. 11, ln. 21-22). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 16: Cully discloses the protein may be by-products, which include chicken (para 0079). 

Response to Arguments
Rejections of claims 1, 2, 4-6, 12, 13, and 16  as obvious over Cully in view of Kimura
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. 
Applicant argues Kimura fails to disclose curdlan (remarks, p. 8). Examiner is not persuaded by this argument. Kimura’s disclosed PS is known as curdlan. Kimura discloses the inventive curdlan is produced by Agrobacterium radiobacter strains ATCC-6466 (col. 2, ln. 22), IFO 13127 (col. 2, ln. 26), U-19 (col. 2, ln. 27), and IFO 13126 (col. 2, ln. 33-34). As evidenced by Kumar et al., US 2015/0322173 A1, Agrobacterium radiobacter produces curdlan (para 0003). As evidenced by Takeuchi et al., US 5,387,564 A, Agrobacterium radiobacter, strains IFO 13127 and IFO 1312 produce 

Conclusion
Prosecution History
In the response filed on 7/8/2021, claim 1 was amended to include the limitations of previously presented claims 11 and 14. Therefore, present claim 1 represents a combination of previously presented claims 1, 11 and 14. 
In the office action mailed on 3/10/2021, claims 1-6 and 11-16 were rejected under 35 U.S.C. 103(a) as being unpatentable over Cully et al., US 2014/0234507 A1; in view of Kimura et al., US 3,822,250 A; as evidenced by Greenfell-Lee et al., US 2016/0302462 A1.
Current action is made final 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619